Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
An Information Disclosure Statement has not been filed as of the writing of this office action.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: the usage of “steel” throughout the specification is inconsistent with its common meaning. The ordinary meaning of steel involves iron alloys that contain 2% of carbon or less (see definition of steel in Dictionary of Metals, included herein). However, applicant appears to be using “steel” to instead refer to iron alloys. It is unclear throughout the specification whether applicant intends to refer to steel in accordance with its common meaning or instead referring more broadly to an iron alloy or applicant intended to refer to a composition in accordance with claim 7. 
This causes particular confusion when “steel scrap” is referred to as one of the starting components for the ductile iron alloy. The use of steel (commonly accepted as containing less than 2% carbon) as a raw material in the production of cast iron is well known, as this is a way of recycling steel (less than 2% carbon) and adjusting the carbon percentage down to the desired amount as pig iron typically has a carbon content of 3.8-4.7%. Thus it is unclear whether “steel scrap” refers to less than 2% carbon steel, cast iron, or some other “steel scrap” is being referred to.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because includes improper legal phraseology such as “The method for producing” and several uses of the word “said”.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
Claim 1, line 1 recites “a method for producing a ductile iron alloy”, while the last two lines of claim 1 recite that “a ductile iron alloy with at least a partial pearlitic structure” is produced. Claim 1 will be interpreted such that some non-zero amount of pearlite must be present in the microstructure of the ductile iron alloy.

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 3 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as the limitation states “said inoculant is covered by a covering means to provide a controlled release of said inoculant in step (iii)”. This limitation recites means, creating a rebuttable presumption that 35 U.S.C. 112(f) is invoked, means is modified by functional language (“providing a controlled release of said inoculant”) and means is not modified by sufficient structure to carry out the claimed function. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising about any or all possible iron alloys with at least a partial pearlitic structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:   
(A) The breadth of the claims;   
(B) The nature of the invention;   
(C) The state of the prior art;   
(D) The level of one of ordinary skill;   
(E) The level of predictability in the art;   
(F) The amount of direction provided by the inventor;   
(G) The existence of working examples; and   
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) 
 
The broadest reasonable interpretation of claim 1 encompasses all ductile iron alloys with at least a partial pearlitic structure. The specification discloses sufficient information for one of ordinary skill in the art to make an alloy with the starting steel composition comprising about 3.5% to 4.25% carbon, about 2.4% to 2.5% silicon, about 1% to 1.175% molybdenum, about 0.039% to 0.05% magnesium, about 0.07% nickel, 18about 0.034% chromium, up to  achieve at least a partial pearlitic structure within the claimed method, with all other possible iron alloys, of which there would be at least hundreds of thousands of possible combinations of elements and amounts.  At the time of filing, the state of the art was such that it is known that the microstructure of an iron alloy is a function of both the composition as well as the method of heating, cooling, and working the alloy.  Thus, the disclosed composition in claim 7 and the other narrower composition disclosed in paragraph [0020] of the specification does not bear a reasonable correlation to the full scope of the remaining claims. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim(s) as a person of ordinary skill would be forced to experiment with the innumerable combinations of different elements and varying compositions therefore to determine which produce a partial pearlitic structure.  Furthermore, relying upon composition sources such as “steel scrap”, “pig iron” and the recited “further additives” including “a recarburiser” as stated in claim 6, of which each type vary widely in their compositions, would not provide one skilled in the art with sufficient guidance, ability or the expectation to somehow follow the claimed steps and arrive at a ductile iron alloy with at least a partial pearlite structure. See also the related rejection under 112(b) below.  Still further, as heating and cooling profile of the process of making the alloy also plays a role in the as-cast microstructure, a person of ordinary skill would have to experiment to determine heating and cooling rates for the method steps that would produce a partial pearlitic structure for the innumerable different collections of compositions and concentrations that could make up all iron alloys. Claims 2-6 and 8-20 are rejected as they depend from claim 1 and do not solve the above issue.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 4, 6-7, 9, 13 and 20 all use the term “steel”. Specifically, claim 1 notes that in the claimed method of producing a ductile iron alloy, “heating a steel composition in a furnace to produce a molten steel”. Claim 7 goes on to claim that this “steel” composition contains 3.5% to 4.25% carbon. This is not consistent with the ordinary meaning of steel which involves iron alloys that contain 2% of carbon or less (see definition of steel in Dictionary of Metals, included herein). Terms that are used contrary to their ordinary meaning must be clearly redefined in the written description (See MPEP 2173.05(a): Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01.). 
	Applicant has not provided a clear redefinition of “steel” in the written description and the use of the term “steel” causes confusion in the claims as to whether a composition in 
This causes particular confusion in claim 6 which references using steel scrap as one of the starting components for the ductile iron alloy. The use of steel (commonly accepted as containing less than 2% carbon) as a raw material in the production of cast iron is well known, as this is a way of recycling steel (less than 2% carbon) and adjusting the carbon percentage down to the desired amount as pig iron typically has a carbon content of 3.8-4.7%. Thus in claim 6 it is unclear whether less than 2% carbon steel, cast iron, or some other “steel scrap” is being referred to. Claims 2-3, 5, 8, 10-12, and 14-19 are rejected as they depend from claim 1 and do not solve the above issue.

The term "slow" in claims 17, 18, and 19 is a relative term which renders the claim indefinite.  The term "slow" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While slow cooling is mentioned in paragraphs [0036-0037], it is not explained what differentiates “slow” cooling from any other form of cooling.

Claim 17 recites the limitation "the moulded material" in line one of claim 17.  There is insufficient antecedent basis for this limitation in the claim. While there is a moulding step in claim 1 which is mentioned again in claim 17, there is no previous recitation of a “material”. Claim 1 produces a “ductile iron alloy” and “the ductile iron alloy” is mentioned previously in claim 17 as well. Because of the lack of antecedent basis, it is unclear whether the moulded material refers to the same “ductile iron alloy” or if some other material is intended to be used 

Claim 18 depends from claim 17 and includes a limitation that the moulded part is “then held at 750C to 1000C”. As claim 17 already includes a heat treatment where the moulded material is held at 550C to 700C it is not clear how claim 18 relates to claim 17. It is not clear if claim 18 is creating a second heat treatment or is further modifying the heat treatment claimed in claim 17. 

Claims 18 and 19 recites the limitation "the moulded part" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claim. “a ductile iron alloy” is produced in claim 1, and while claim 14 mentions creating “a vehicle part”, this is not a moulded part and claims 18 and 19 do not depend from claim 14. There is no mention of any “part” being created in claim 18 and 19 nor in a claim from which they depend much less a moulded part.

Claim 19 recites the limitation "the induction furnace" in the first line of claim 19.  There is insufficient antecedent basis for this limitation in the claim. While there is a previous mention of a “furnace” there is no prior statement of “an induction furnace”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cast Iron Foundry Practices, Casting, Vol 15, ASM Handbook, Edited By Srinath Viswanathan, Diran Apelian, Raymond J. Donahue, Babu DasGupta, Michael Gywn, John L. Jorstad, Raymond W. Monroe, Mahi Sahoo, Thomas E. Prucha, Daniel Twarog, ASM International, 2008, p 812–834. Hereinafter Viswanathan. 
As to claims 1-3 and 6, please note the 112(b) rejection concerning the use of “steel” above. Viswanathan discloses where scrap, pig iron and ferroalloys are melted in a cupola or electric furnace to make a ductile iron alloy composition (Viswanathan, Fig 2, pg. 813). Viswanathan discloses that this is readily achieved in an electric furnace by melting charges based on steel scrap or special-quality pig iron supplied for ductile iron production, together with ductile iron returned scrap (Viswanathan, pg. 820, middle column, first paragraph in Ductile Iron Melting Practice). Viswanathan discloses in making ductile iron, that most alloys used to introduce magnesium into molten iron are based on ferro-silicon containing 3 to 10% Mg (Viswanathan, pg. 822, middle column, first paragraph in Magnesium Alloy Addition section).

addition of magnesium to change the form of the graphite, followed by or combined with inoculation of a silicon-containing material to ensure a graphitic structure with freedom from carbides (Viswanathan, pg. 822, left column, first paragraph in Magnesium treatment). 
Viswanathan discloses adding the magnesium in the ladle using a number of different techniques, including pouring the molten iron onto the alloy in the bottom of the ladle and when this method is used, the alloy is often placed into a specially designed pocket and covered with a layer of steel turnings (this is known as the sandwich process) (Viswanathan, pg. 822, middle column through right column, first paragraph in Magnesium Alloy Addition section; see also Figs 11 and 12 on pgs. 822-823 for more disclosed methods of carrying out magnesium addition/inoculation; the layer of steel turnings meets the means plus function definition of covering means which paragraph [0011] defines as a steel covering as this is literally a steel which is covering the inoculant). Thus, Viswanathan discloses transferring molten iron to an inoculation ladle. As it is being inoculated, the must be carried out for some amount of a predetermined inoculation time thereby meeting the claim limitation. 
	Viswanathan discloses that after inoculation and nodulizing treatment (the addition of ferromagnesium), the ductile iron is cast (Viswanathan, Fig 2, pg. 813). Viswanathan discloses that a gating system is used to achieve rapid mold filling with minimum turbulence of metal (Viswanathan, pg. 824, middle column, first paragraph in Gating System section). Thereby Viswanathan is disclosing pouring the molten iron alloy into molds to cast them.
	Viswanathan discloses to produce ductile iron with the best combination of strength, high ductility, and toughness, raw materials must be chosen that are low in many trace elements, particularly those that promote a pearlitic matrix structure (Viswanathan, pg. 
Also note that Viswanathan discloses the claimed method, as shown above, and thus would also necessarily be expected to have the same properties as claimed. The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).

As to claim 4, Viswanathan discloses using a converter where the molten iron is added and then the vessel is turned to exposed it to the magnesium inoculant (Viswanathan, pg. 822, middle column, first paragraph in Metallic Magnesium Treatment section; see also Figs 11 reproduced below), which will be interpreted as meeting the claim limitations, as Fig 11 of Viswanathan shows the molten metal added before the vessel is turned to expose it to the magnesium inoculant. As Viswanathan discloses transferring the molten iron to an inoculation vessel, a person of ordinary skill would understand that as much as possible of the metal should be transferred to reduce the amount of waste. This sort of natural maximization of the transfer meets the claim limitation of transferring substantially all the molten iron alloy to the inoculation ladle, and there does not appear to be a patentable distinction. 

    PNG
    media_image1.png
    516
    250
    media_image1.png
    Greyscale

	As to claim 5, Viswanathan does not explicitly disclose where the pearlitic structure is about 30% to 50% of the structure. However, Viswanathan discloses the method of claim 1 as shown above. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
prima facie case that Viswanathan anticipates the claimed range for pearlite in the microstructure.

	As to claim 8, Viswanathan discloses that the furnace temperature is between 2500-3000°F (1371-1649°C) (Viswanathan, Fig 2, pg. 813; thereby meeting the claim limitation of a minimum internal temperature of about 1400°C).
	
	As to claim 10, Viswanathan discloses inoculation times from approximately 1 minute to over 30 minutes, but specifically discloses multiple specific examples between 5 and 10 minutes, thereby meeting the claim limitations (Viswanathan, pg. 823, Fig 13 reproduced below). Note that Viswanathan discloses using a covering means to provide a controlled release of inoculant (see rejection of claim 3 above) and thus discloses the same claimed method. 

    PNG
    media_image2.png
    662
    506
    media_image2.png
    Greyscale


	As to claims 11 and 12, Viswanathan discloses where the inoculation ladle includes a pocket for housing inoculant and where the inoculant is added to the ladle prior to step (ii) (Viswanathan, pg. 822, Fig 11 reproduced above).

with ductile iron returned scrap (Viswanathan, pg. 820, middle column, first paragraph in Ductile Iron Melting Practice). By disclosing that ductile iron returned scrap is used in the making of ductile iron with at least a partial pearlitic structure (see claim 1 rejection above), Viswanathan is inherently disclosing collecting the waste remnants from the furnace and inoculation ladle as those are the parts of the method where there would be scrap ductile iron to return to the process. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan.
	As to claim 13, Viswanathan does not explicitly disclose transferring inoculated molten iron alloy to a pouring ladle, nor adding a second inoculant during the transferring between ladles.
	However, Viswanathan does disclose ladle inoculation with respect to Gray Irons where molten metal is transferred to a pouring ladle and the alloy (inoculant) is added to the metal stream as it flows from the transfer ladle into the pouring ladle (Viswanathan, pg. 818, left column, first paragraph in Addition Methods section). 
	Viswanathan discloses that following magnesium treatment (i.e. a first inoculation), the iron is usually subjected to final inoculation, sometimes referred to as postinoculation (Viswanathan, pg. 823, middle column, first paragraph in Inoculation section). Viswanathan discloses that late inoculation (i.e. a second inoculation) is sometimes practiced in addition to other methods of inoculation as a means of intensifying the inoculation effect or as a safe-guard 
	Thus, a person of ordinary skill in the art at the time of filing would combine the teachings in Viswanathan concerning transferring between ladles and secondary inoculations to perform a second inoculation when transferring the molten iron alloy from an inoculation ladle to a pouring ladle. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Brown et al. (US PG Pub 2009/0007995) hereinafter Brown.
	As to claim 7, Viswanathan discloses the basic components and amounts included in a ductile iron alloy shown in the table below in comparison to the claimed ranges.
Element
Claim 7 limitation
Viswanathan range
C
About 3.5-4.25%
3.4-3.8% (pg. 820, right column, Carbon section)
Si
About 2.4-2.5%
Approximately 2.0-2.8% (pg. 820, right column, Silicon section)
Mo
About 1-1.175%
Up to 2% to pearlitic irons to improve creep and elevated temperature strength (pg. 822, left column, second full paragraph)
Mg
About 0.039-0.05%
0.04-0.06 (pg. 821, middle column, Magnesium section)

About 0.07%
Up to approximately 2% promotes hardenability when heat treatment is used (pg. 821-822, Alloying elements to promote hardenability section)
Cr
About 0.034%

Mn
Up to about 0.2%
Up to 1% in as cast pearlitic (pg. 821, middle column, Manganese section)
P
Up to about 0.02%
Kept below 0.05% (pg. 821, right column, Phosphorus section)

S
Up to about 0.02%
As low as possible, preferably below 0.02% (pg. 821, middle column, Sulfur section)
Fe
To make 100%
Ductile Iron Composition (pg. 820, right column; by being a ductile iron, the balance must be iron to make a ductile iron alloy)



The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges for ductile iron would be obvious in light of the disclosed ranges in Viswanathan. 
As noted above, Viswanathan does not disclose an exact range for chromium, however Viswanathan does disclose that chromium can be added to ductile iron compositions as a carbide promoter (Viswanathan, pg. 821, right column, Minor Elements Promoting Carbides section).

Brown relates to a method of improving the high temperature properties of a ductile iron alloy (Brown, abstract). Brown discloses an alloy of at least 3% carbon, 0.4 to 0.8 weight percent molybdenum, silicon content of up to 2.75 weight percent, wherein the balance of the modified ductile iron alloy is iron and incidental impurities of, by weight, up to 0.3% manganese, up to 0.1% chromium, up to about 0.05% magnesium, up to 0.08% phosphorus, and up to 0.01% sulfur (Brown, claim 1). Brown teaches that chromium may be added in the above noted amounts (0.1% max) to promote the formation of carbides (Brown, paragraph [0012]). Brown teaches that this addition of chromium promotes the strength of the alloy, imparts corrosion resistance, and stabilizes the microstructure at high temperatures (Brown, paragraph [0012]). 
As Viswanathan discloses adding chromium, but does not disclose a specific amount, one of ordinary skill would naturally look to the art to determine an appropriate amount to add to the alloy composition, in order to carry out the invention of Viswanathan. Further, as . 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Morrogh (GB 645862) hereinafter Morrogh.
	As to claim 9, Viswanathan does not explicitly disclose where cerium is added to said molten iron alloy at about 0.25 to 0.55 by weight of the molten iron alloy.
	Viswanathan does disclose where cerium is present in the amount of 0.003 to 0.01% (Viswanathan, pg. 821, middle column, first paragraph in Cerium section).
	Morrogh teaches a cast iron may have the following composition: Ce (other than that present as cerium sulphide) 0.02-0.5 per cent, Si 2.30-7.0 per cent, Mn 0.5-7.0 per cent, Cr 0-4.0 per cent. Mo 0-2.0 per cent, V 0-2.0 per cent, S 0-0.02 per cent, P 0-0.5 per cent, C 2.0-4.4 per cent, Fe, together with the usual impurities and incidental elements, the remainder (Morrogh, abstract). Morrogh teaches adding 0.02 to 0.5% Ce (Morrogh, pg. 4, left column, lines 35-36). Morrogh teaches that the cerium-containing cast irons of the invention show improved mechanical properties such as transverse rupture stress, tensile strength, compression strength-, shear strength, shock-resistance, modulus of elasticity and fatigue at all temperatures and the metal acquires a measure of ductility (Morrogh, pg. 4, right column, lines 60-67).
As Viswanathan and Morrogh relate to similar ductile iron alloys, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute an amount of 0.02 to 0.5% Cerium as taught by Morrogh into the composition disclosed by Viswanathan, thereby 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges for ductile iron would be obvious in light of the disclosed ranges in the combination of Viswanathan and Morrogh. 


Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Yang et al. (CN101705422 with provided Google Patents translation) hereinafter Yang.
	As to claims 14-16, Viswanathan does not explicitly disclose where the mold is for a vehicle part, nor where the vehicle parts includes a disc brake rotor.
	Yang relates to a ductile cast iron consisting of 0.5 to 0.6 percent of molybdenum, 0.008 to 0.02 percent of antimony, 3.6 to 3.8 percent of carbon, 2.0 to 2.5 percent of silicon, 0 to 0.4 percent of manganese, 0 to 0.02 percent of sulfur, 0 to 0.04 percent of phosphorus, 0.03 to 0.06 percent of magnesium, 0.02 to 0.05 percent of rare earth, and the balance of iron (Yang, abstract). Yang discloses the alloy has a medium pearlite content of 40-70% (Yang, pg. 4 of translation, 4th full paragraph). Yang teaches that these ductile irons have good toughness of
working life, intensity height, and carbide content that prolongs brake disc of heavy-duty
truck (Yang, pg. 4 of translation, first full paragraph).

truck (Yang, pg. 4 of translation, first full paragraph). This is also applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as the ductile iron alloy is known in Viswanathan, it would need to be applied to create some finished part. As Yang teaches that this sort of alloy composition is suitable for making a brake disc, it would be obvious to apply Viswanathan’s method and alloy to making a brake disc, with predictably good results as Yang discloses that a similar alloy works for this purpose. 

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of J.L. Dossett, Introduction to Cast Iron Heat Treatment, Cast Iron Science and Technology, Vol 1A, ASM Handbook, Edited By Doru M. Stefanescu, ASM International, 2017, p 228–239, hereinafter Dossett.
	As to claim 17, Viswanathan does not explicitly disclose where after molding, the ductile iron alloy is subjected to heat treatment wherein the moulded material is held at 550C to 700C for up to approximately 6 hours and then allowed to cool in a slow controlled manner to ambient temperature.
	Dossett is the ASM handbook on Cast Iron Heat Treatments (Dossett, title). Dossett teaches that castings can retain residual elastic stresses, especially when they have a complex shape (Dossett, pg. 231, middle column, first paragraph in Stress Relief section). Dossett teaches the presence of significant residual stresses can result in casting distortion or warpage, 
	As Viswanathan and Dossett both relate to ductile iron alloys, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a stress-relief cycle of 565-595°C for 6 hours as taught by Dossett into the method disclosed in Viswanathan, thereby preventing significant residual stresses that otherwise can result in casting distortion or warpage(Dossett, pg. 231, middle column, first paragraph in Stress Relief section).

	As to claims 18 and 19, it is not clear whether claim 18 creates a second heat treatment, further limits the heat treatment of claim 17, or how the heat treatment relates to claim 17, see 112(b) rejection above. However, Viswanathan does not explicitly disclose wherein the moulded part is allowed to cool, and then held at 750C to 1000C for up to approximately 10 hours and then allowed to cool in a slow controlled manner to ambient temperature, nor where there is cooling in a slow controlled manner to ambient temperature within the induction furnace.
	Dossett teaches that annealing in its various forms provides a controlled means of achieving maximum softness and machinability or a partial softening effect with the retention of a higher strength (Dossett, pg. 233, left column, first full paragraph). Dossett teaches several furnace cooling at 95°C/hr (Dossett, pg. 233, table 4). 
	As Viswanathan and Dossett both relate to ductile iron alloys, it would have been obvious to one of ordinary skill in the art at the time of filing to add an annealing step at 900-925°C for 2 hours minimum with furnace cooling at 95°C/hr as taught by Dossett to the method of forming a ductile alloy disclosed in Viswanathan thereby provides a controlled means of achieving maximum softness and machinability or a partial softening effect with the retention of a higher strength (Dossett, pg. 233, left column, first full paragraph). 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dictionary of Metals - steel.  (2012).  (pp. 219). ASM International. 
Bouse et al. (US PG Pub 2010/0322813) discloses a ductile iron alloy with Mo from 0.8-1.5%.
Olawale, J. O., S. A. Ibitoye, and K. M. Oluwasegun. "Processing techniques and productions of ductile iron: A review." International Journal of Scientific & Engineering Research 7.9 (2016): 397-423 discloses a multitude of different embodiments where an inoculant is covered before being exposed to molten iron alloy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733